Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 15, 2017

                                       No. 04-17-00099-CV

                                         Victor RAMOS,
                                            Appellant

                                                 v.

                                      CITY OF LAREDO,
                                           Appellee

                   From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2015CVT003985 D2
                           Honorable Susan D. Reed, Judge Presiding

                                          ORDER
          After this court granted appellee an extension of time to file its brief, the brief was due
November 13, 2017. On the due date, appellee filed a second motion for extension of time,
asking for an additional four days in which to file the brief. After review, we GRANT
appellee’s motion and ORDER appellee to file its brief on or before November 17, 2017.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court